Title: To George Washington from Brigadier General John Glover, 27 January 1778
From: Glover, John
To: Washington, George



Sir,
Cambridge [Mass.] 27th Januy 1778.

I receiv’d your Excellencys Letter (yesterday) of the 8th Inst. desiring me to join my Brigade as soon as possible.
I apprehend your Excellency has not been fully acquainted with the Business I was Charged with by Genl Gates. which has been, & still will be attended with so many Difficulties as will necessarily detain me at this Post till the Embarkation of Genl Burgoyne.
I was Honour’d with the Command of Conducting him & his Troops from Saratoga to Cambridge; for the better supplying of which, & the Conveniency of the Inhabitants of the Country through which they March’d, I divided them into two Divisions. The British by Williamston & North-Hampton. The Germans by Kenderhook & Springfield, with Commys Quar. Masters & Waggon Masters for each, with particular Directions to take Bills for what supplies they Recd & give Orders on me for Payment. This Order not being fully attended to, I was Oblig’d to send Qr Mr Story back to Albany, to Collect the Outstanding Accots. when that is done, I shall Charge Genl Burgoyne with the whole, in one General Account. and as many of the Charges in my Opinion, are unjust & others extravagantly high; large sums being charg’d by the Inhabitants for Damages, in burning Fences, destroying Hay, Grain, Flax &c. also for Clothing, Furniture &c. stole out of their Houses (these Charges I know Genl Burgoyne will Object to) the Inhabitants Look to me, & expect I see them paid.
to acquit myself from Censure, I’m determin’d to lay them before the General Court, & desire that a Committee may be appointed to Examine them & make what Deductions shall appear to them to be just, which I hope will give satisfaction to both parties. when this is done I have to present it to him for Payment, & then Advertise the Inhabitants to come & Receive their Monies. I shall Lose no time in bringing the whole to a Close as soon as possible. Thus Sir, I have given an Account of what I have been doing, & still have to do at this Post which I hope will meet your Excellency’s approbation. I know of no Detachments from my Brigade left at any Post. I shall Advertise & order on all Officers

& soldiers who are absent with or without Furloughs, as well as those recover’d in Hospitals. In the mean time beg Leave to Observe to your Excellency that I have given three years service to my Country, in which I have ruined my Constitution, & so much impair’d my Health that I am by no means fit or able to serve her in the Field another Campaign. These Reasons I hope will have such weight with your Excellcy as to Recommend & Urge to Congress in favour of my Dismission; without offering others, which are Notorious to the World—which is that the pay is so small under the present Establishmt compar’d with the Enormous high Price of Clothing & the Necessaries of Life that no Officer can support himself in Camp. that being the Case, what must become of his Family. this is a matter of general Complaint, which I hope will be Redress’d or I fear the Consequences. Yesterday arriv’d in Marblehead, a Ship of 400 Tons burthen. she sail’d from Halifax with 282 Prisoners, under Convoy of a Ship of War bound for Rhode Island—she parted from the Ship in a Gale of Wind, when the Prisoners took Charge of her, & brought her in safe.
The same day arrived a Prize Ship mounting twenty 9 Pounders, taken by the Ship Portsmouth, Laden with Wines, & English Goods, bound to York. I am, Sir, with great Truth & Esteem, Your Excellency’s Most Obedt sert

John Glover

